Citation Nr: 0533507	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  97-28 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Joseph P. McDonald, Attorney 
at Law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel





INTRODUCTION

The veteran's active military service extended from November 
1963 to August 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the February 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

When the case was previously before the Board, in September 
2003, the Board granted service connection for rheumatoid 
arthritis and remanded the TDIU claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2005, the veteran requested a hearing before a 
Veterans Law Judge at the RO (i.e., Travel Board hearing).  

Applicable regulation provides that a hearing on appeal must 
be granted if a veteran, or his representative, expresses a 
desire to appear in person.  38 C.F.R. § 20.700 (2005).  The 
importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2005), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.  In order to 
ensure full compliance with due process requirements, 
therefore, the RO must schedule the veteran for a Travel 
Board hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.700, 20.703, 20.704, 20.904 (a)(3) 
(2005).




Accordingly, the case is REMANDED for the following:

The veteran should be scheduled for a 
personal hearing before a Veterans Law 
Judge at the RO.  38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to the 
veteran of the scheduling of the Travel 
Board hearing should be placed in the 
record, keeping in mind the 30-day 
advance notice requirement specified at 
38 C.F.R. § 19.76 (2005).  A copy of the 
notification letter should be provided to 
the veteran's attorney.  

The case should then be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

